Citation Nr: 1007427	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-03 980	)	DATE
	)
		)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for coronary artery 
disease, status post angioplasty.    

2. Entitlement to service connection for a skin disability of 
the feet.

3. Entitlement to service connection for a variously 
diagnosed psychiatric disability. 

4. Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1959 to April 1960.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from September 
2006 and June 2007 rating decisions of the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  The Veteran's claims file is now in the 
jurisdiction of the Chicago, Illinois RO.  In September 2009, 
a Travel Board hearing was held  before the undersigned; a 
transcript of the hearing is associated with the claims file.    

Although the RO implicitly reopened the Veteran's claim of 
service connection for bilateral pes planus by deciding the 
issue on the merits in September 2006, the question of 
whether new and material evidence has been received to reopen 
such claim must be addressed in the first instance by the 
Board because that issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board 
has characterized this matter accordingly. 

In September 2009, the Veteran filed a claim under 
38 U.S.C.A. § 1151 for coronary artery disease, status post 
angioplasty.  Such claim was denied by the RO in a January 
2010 rating decision.  The Veteran is not shown to have filed 
a notice of disagreement (NOD) with that determination; 
accordingly, the matter is not before the Board.  

The matters of service connection for a variously diagnosed 
psychiatric disability, a skin disability of the feet, and 
pes planus on de novo review are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if any action on his part is 
required. 


FINDINGS OF FACT

1. At his September 2009 Travel Board hearing, prior to the 
promulgation of a decision in the appeal, the Veteran 
expressed his intent to withdraw his appeal seeking service 
connection for coronary artery disease, status post 
angioplasty; there is no question of fact or law remaining 
before the Board in this matter. 

2. An unappealed July 1990 rating decision denied service 
connection for bilateral pes planus essentially based on 
findings that such disability pre-existed the Veteran's 
service and was not aggravated therein.

3. Evidence received since the July 1990 rating decision, 
suggests that the Veteran's pre-existing bilateral pes planus 
could have been aggravated by military service, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met as to the claim of service connection 
for coronary artery disease, status post angioplasty; the 
Board has no further jurisdiction in the matter.  38 U.S.C.A. 
§§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009). 

2. New and material evidence has been received and the claim 
of service connection for bilateral pes planus may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  However, given the Veteran's 
expression of intent to withdraw his appeal in the matter of 
service connection for coronary artery disease, status post 
angioplasty and that this decision reopens the claim of 
service connection for bilateral pes planus, further 
discussion of the impact of the VCAA in these matters is not 
necessary, as any notice defect would be nonprejudicial.  

B. Legal Criteria, Factual Background, and Analysis

Service connection for coronary artery disease, status post 
angioplasty

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202. 
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204.

At the September 2009 Travel Board hearing (as reflected in 
the transcript), the Veteran withdrew his appeal in the 
matter of service connection for coronary artery disease, 
status post angioplasty.  Hence, there is no allegation of 
error of fact or law for appellate consideration on this 
claim.  Accordingly, the Board does not have jurisdiction to 
consider an appeal in this matter, and the appeal must be 
dismissed.	




New and material evidence (Bilateral pes planus)

A July 1990 rating decision denied the Veteran's claim of 
service connection for bilateral pes planus essentially on 
the basis that such disability pre-existed his service and 
was not aggravated therein.  He timely filed a notice of 
disagreement (NOD) with that determination; however, he did 
not perfect his appeal by filing a substantive appeal, and 
that decision became final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective for all claims to reopen filed on or after August 
29, 2001.  The instant claim to reopen was filed after that 
date and the revised definition applies.  See 38 C.F.R. 
§ 3.156(a).  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence of record at the time of the July 1990 rating 
decision consisted of: February 1959 entrance examination 
noting third degree bilateral pes planus, February 1959 to 
April 1960 STRs showing complaints and treatment relating to 
the Veteran's feet, and April 1960 separation examination 
noting "pes covus [sic]" with moderate symptoms. 

Evidence received since the July 1990 rating decision 
includes: November 1996 to August 2003 VA outpatient 
treatment records; February 2004 private treatment records; 
October 2005 to January 2006 VA outpatient treatment records; 
November 2006 to June 2007 VA outpatient treatment records; a 
November 2006 VA podiatry clinic note from K. J., D. P. M. 
stating "In my medical opinion, it is more likely than not 
that this veterans' condition of flatfoot and hammer toe 
deformity is a progressive condition that can become worse 
and can likely be aggravated by his time in the military due 
to aggressive physical activity and is causing the following 
problems"; February 2008 to February 2009 VA outpatient 
treatment records showing treatment for bilateral pes planus; 
and a December 2008 VA examination report noting a diagnosis 
of congenital bilateral pes planus, and the examiner's 
opinion that "It is my medical opinion that it is less 
likely than not (less than a 50% probability) that the 
Veteran's current condition was permanently worsened beyond 
natural progress during service."

The Board finds that the evidence received since the July 
1990 unappealed rating decision is new and material because 
it was not previously of record and directly addresses an 
unestablished fact necessary to substantiate the claim.  The 
opinion of K. J., D. P. M. suggests that the Veteran's 
bilateral pes planus was aggravated during his active 
service.  Taken at face value, as required when determining 
whether to reopen a previously denied claim, this opinion is 
competent evidence that relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Consequently, 
additional evidence received is both new and material, and 
the claim of service connection for bilateral pes planus may 
be reopened.  


ORDER

The appeal seeking service connection for coronary artery 
disease, status post angioplasty is dismissed. 

The appeal to reopen a claim of service connection for 
bilateral pes planus is granted.  


REMAND

While the notice provisions of the VCAA appear to be 
satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claims.  See 38 C.F.R. § 3.159 (2009).  

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4). With respect to the factor C listed, the Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and the Veteran's service. McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006). 

	Skin disability of the feet	

A February 2006 VA outpatient treatment record notes that the 
Veteran had some skin breakdown on the bottom and sides of 
his feet.  On December 2008 VA examination, the examiner 
noted that the Veteran had no active skin lesions and that 
there was no extreme drying and cracking of the feet with 
peeling of the skin at the time of examination.  At his 
September 2009 hearing, the Veteran reported that his skin 
disability symptoms were recurring (six to seven times per 
year), and were not present on examination (although present 
at other times).  He indicated that the symptoms were present 
at the time of the hearing.  Given his testimony and the 
outpatient treatment record notation cited, the Board finds 
that another examination to determine whether the Veteran has 
a chronic skin disability of the feet (and if so its nexus to 
service) is necessary.
	

        Variously diagnosed psychiatric disability 

The Veteran's service treatment records include a report of 
psychiatric evaluation in connection with Court-Martial 
proceedings (essentially for repeat extended AWOLs), at which 
time the Veteran expressed a desire to be discharged because 
he perceived that others in his unit disliked him (and he 
could not tolerate the environment). On August 2003 VA 
psychiatry consultation, the Veteran reported that his 
emotional difficulties began after he enlisted in the Army.  
He indicated that in service he faced racial discrimination 
and abuse which had an emotional impact on him, and that he 
would then withdraw and isolate himself. The diagnoses were 
substance dependence in remission and depressive disorder not 
otherwise specified.  On February 2008 VA mental health 
assessment the diagnosis was anxiety disorder not otherwise 
specified. 

Contemporaneous records tend to support the Veteran's 
allegations, and suggest that he might have a psychiatric 
disability that is related to his experiences in service.  
The low threshold standard in assessing Factor C outlined in 
McLendon is met.  Accordingly, an examination is necessary. 

        Bilateral pes planus

Regarding de novo review of the claim of service connection 
for bilateral pes planus, to substantiate the claim that his 
pre-existing pes planus was aggravated by service the Veteran 
must show that the disability increased in severity during 
service.  In that regard the Board notes that while pes 
planus was noted on induction examination (and the Veteran 
was placed on profile for lower extremities), the pes planus 
was not found to be symptomatic or disqualifying.  It became 
symptomatic during service (despite the assumed reduced 
activity level due to the profile), requiring treatment on 
several occasions.  And on service separation examination the 
pes planus was noted to be symptomatic (with a finding of pes 
covus [sic]).  Also significant in this matter is that the 
profile level assigned on service entrance examination "2" 
was increased to level "3" at separation.  Neither of the 
medical opinions in the record that pertain to the matter of 
whether the Veteran's pes planus was aggravated during 
service is adequate for the Board to make the factual 
findings required in this matter.  Specifically, the opinion 
of K. J., D. P. M. suggests a possibility that the Veteran's 
pes planus could have been aggravated in service, but does 
not actually express that it indeed did increase in severity 
during service.  The December 2008 VA examiner's opinion that 
it was less likely than not that the Veteran's pes planus was 
permanently worsened beyond natural progress during service 
is conclusory, and does not include an adequate explanation 
of rationale (it does not account for apparently increased 
level of severity of pes planus reflected by findings at 
separation, and does not discuss the concept of natural 
progress of pes planus).  Accordingly, another examination to 
secure a medical nexus opinion is necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for a 
dermatological examination of the Veteran 
to determine whether he has a skin 
disability of the feet (and if so, whether 
such is etiologically related to his 
active service). The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  
Following examination of the Veteran, and 
review of his claims file, the examiner 
must provide a medical opinion that 
responds (with explanation of rationale) 
to the following:  

(a) Does the Veteran have a chronic skin 
disability of the feet?  Please identify 
by medical diagnosis any such disability.  
If the response is no (the Veteran does 
not have a chronic skin disability of the 
feet), the explanation of rationale should 
address the Veteran's allegation that he 
has such condition, but that it 
periodically goes into remission.  

(b) If the response to (a) is yes (i.e., 
the Veteran does indeed have a chronic 
skin disability of the feet), is it at 
least as likely as not (a 50% or better 
probability) that such disability is 
etiologically related to his service (an 
event, injury, or disease therein).  

2.  The RO should arrange for the Veteran 
to be examined by a psychiatrist to 
determine whether he has a psychiatric 
disability that is etiologically related 
to his active service.  The Veteran's 
claims file (to specifically include the 
explanation provided above in this remand) 
must be reviewed by the examiner in 
conjunction with the examination, and the 
examiner should make note of the Veteran's 
allegations in light of what is shown by 
his service treatment and personnel 
records.  Following examination of the 
Veteran, and review of his claims file, 
the examiner should provide an opinion 
that responds to the following:  

(a) Does the Veteran have a chronic 
acquired psychiatric disability?  Please 
state the diagnosis(es) for any such 
disability(ies).  

(b) For any (and each) psychiatric 
disability diagnosed, is it at least as 
likely as not (a 50% or better 
probability) that such had its onset in 
service, or is etiologically related to an 
event therein.  

The examining psychiatrist must explain 
the rationale for all opinions provided.  

3.  The RO should arrange for the Veteran 
to be examined by an orthopedist to 
determine whether his pre-existing 
bilateral pes planus increased in severity 
during service.  The Veteran's claims file 
(to specifically include the service 
examination and treatment records and this 
remand/the observations above) must be 
reviewed by the examiner in conjunction 
with the examination.  Following 
examination of the Veteran, and review of 
his claims file, the examiner must opine 
whether or not the Veteran's pre-existing 
bilateral pes planus increased in severity 
beyond any natural progression during his 
active service.  

If the opinion is that the pes planus did 
not increase in severity during service, 
the examiner must reconcile it with 
service treatment records showing 
treatment in service, and apparently 
increased findings on separation 
examination (vs. the entrance 
examination).  

If the opinion is that the pes planus did 
increase in severity during service but 
that such increase was due to natural 
progress, the examiner must discuss the 
concept of natural progress of pes planus 
(with citation to any textual support for 
the explanation).   

4.  The RO should ensure that all 
development sought above is completed, 
then re-adjudicate the claims. If any  
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 

______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


